Citation Nr: 0111621	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel







INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.  His awards and decorations include the Purple 
Heart Medal and the Combat Infantryman's Badge.  The 
appellant is his surviving spouse.  

The current appeal arose from a May 2000 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO denied entitlement to service connection for the cause 
of the veteran's death, Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1318 (West 1991), and eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) in accordance with 
38 U.S.C.A Chapter 35.  The appellant's notice of 
disagreement was limited to the denial of entitlement to 
service connection for the cause of the veteran's death.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The probative evidence of record reasonably sustains that the 
veteran's service-connected penetrating bullet wound to the 
chest had a significant contributory role in, or aided and 
lent assistance to his death.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107);  38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was wounded in 
action in April 1945 during service in Germany.  The 
treatment records reflect that he sustained a perforating 
wound to the chest resulting in hemothorax.  The records 
reflect that he underwent a laminectomy at the field hospital 
the following day, at which time he developed hepatitis.  

A Medical Board report, dated in November 1945, shows that he 
was recommended for discharge as a result of cicatrix, 
painful, moderately severe, over the 10th dorsal vertebra, 
secondary to a perforating wound incurred when he was wounded 
in action by enemy rifle bullet.  The report of separation 
shows he was awarded a certificate of disability for 
discharge that same month.  

In December 1945 the RO granted entitlement to service 
connection for a penetrating gunshot wound to the chest, with 
hemothorax, fracture of the 10th dorsal vertebra, with 
temporary paraplegia, residual pain in the chest and dyspnea, 
painful scar, stiffness of the back, and infectious 
hepatitis.  A 100 percent disability evaluation was assigned.  

A December 1946 rating decision shows the RO recorded that 
the veteran had residuals of a through and through gunshot 
wound to the chest with some obliteration of right-costo-
hepatic angle, and adhesion between lung and mid-portion of 
the right diaphragm.  The decision further notes increased 
density in hilar regions with fracture of the tenth dorsal 
vertebra and spinal cord injury manifested by abnormal 
reflexes in the lower extremities, and weakness and muscular 
fatigue in the lower extremities.  The RO decreased the 
disability evaluation to 40 percent based on improvement in 
his disability.  

Private medical records, dated in October and November 1996, 
to include results of MRI (magnetic resonance imaging), show 
that the veteran underwent evaluation and treatment for 
numbness and weakness in his lower extremities in association 
with his gunshot wound to the chest.  

In association with his application for an increased 
evaluation for residuals of his service-connected gunshot 
wound to the right chest, the veteran was accorded a VA 
examination in February 1997.  He reported that following the 
gunshot wound to his chest, he had multiple blood 
transfusions and a chest tube inserted.  He denied coronary 
disease.  The diagnoses were status post gunshot wound to the 
chest with injury to the thoracic spine, resulting in 
spasticity in the lower extremities, suspect mild restrictive 
pulmonary disease secondary to old gunshot wound to the 
chest, and chest tube placement.  

VA conducted a special orthopedic examination of the veteran 
in February 1997.  The examination concluded in diagnostic 
impressions of bilateral lower extremity gait abnormalities 
with spasticity on voluntary motion, x-ray changes consistent 
with spondyloarthropathy, either dish or ankylosing 
spondylitis, with no evidence of spinal cord residual by 
examination.

VA conducted a special neurological examination of the 
veteran in March 1997.  The examination concluded in 
diagnostic impressions including status post gunshot wound 
with 10th thoracic vertebral body fracture and spinal cord 
injury.  The examiner noted he had developed a myelopathy 
which recovered except for probable residual hyperreflexia 
and mild stiffness in the lower extremities.  The examiner 
also recorded possible progressive myelopathy versus medial 
cerebral hemisphere lesion, and distal sensory polyneuropathy 
in the lower extremities

The certificate of death shows that the veteran died on 
October [redacted], 1999, at the age of 73.  The immediate cause 
of death is listed as congestive heart failure.  An autopsy was 
not conducted.

In association with her March 2000 application for DIC 
benefits, the appellant submitted private medical records.  

By letter dated in February 2000, HW, MD, reported that he 
was the veteran's treating physician.  He reported that he 
had treated the veteran during the last period of time before 
he expired from an acute heart attack.  Dr. HW stated he was 
familiar with the veteran's physical findings, and had 
carefully reviewed his history and other history that was 
obtainable.  The letter recites the veteran's history, to 
include his having sustained a severe chest injury in 1946 
during WW II, resulting in disability throughout his life.  
Dr. HW opined that, "this injury was a definite factor which 
caused his premature death."  He added that had the veteran 
not sustained the injury, with the resulting disability, he 
would have lived on for many more productive years.  

By letter dated in February 2000, the veteran's private 
chiropractor, JS, DC, stated that his opinion was based on a 
retrospective clinical evaluation and a records review.  He 
indicated that he had initially evaluated the veteran in 
February 1999.  



His findings were noted to include reported diffuse pain 
throughout the veteran's lower back with a pronounced 
steppage gait.  The letter notes that Grade II 
anteriorlisthesis (stable) was noted on x-ray examination.  
Dr. JS pointed out that these findings were consistent with 
the 1996 findings of Dr. WH, one of the veteran's private 
physicians.  Dr. JS explained that the veteran's gait pattern 
involved much more energy and effort to complete routine 
activities of daily living.  He stated that the veteran would 
not allow his condition to eliminate his community service 
and exercise schedule, and often had to modify his activities 
to complete his tasks.  Dr. JS opined that the veteran's 
increase in physical exertion to complete activities made it 
probable that increased oxygen demanded circulatory strain on 
his heart.  

In a March 2000 letter, the veteran's private physician, WH 
Jr., MD, stated that it was at least as likely as not that 
the veteran's cause of death was a result of his World War II 
injuries and resulting complications of many years severity.  

In an April 2000 VA records review report, the VA examiner 
stated that he had reviewed the C-file.  He also stated that 
he had discussed the matter with Dr. CK, who had examined the 
veteran in 1997 in association with a claim for an increased 
rating for his gunshot wound.  The examiner stated that based 
on the available information, the veteran was not known to 
have been treated for any heart problem.  The report notes 
that Dr. CK's February 1997 report indicates that there was 
no history of coronary artery disease, and that x-ray 
examination of the chest revealed no cardiomegaly.  He stated 
that the veteran was not known to have any other heart 
disease.  The examiner opined that the gunshot wound to the 
chest neither caused nor contributed to the veteran's death.  





Criteria

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability constituted substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the  
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart(a), 114 Stat. 
2096 (2000).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, DIC benefits.  
Therefore, any deficiencies in the duty to assist will not 
prejudice the appellant in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Service Connection: Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in cases where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (citations omitted).

After a careful review of the evidence of record, the Board 
is of the opinion that the veteran's service-connected 
gunshot wound to the chest contributed substantially and 
materially to the cause of his death.

The appellant has contended, in pertinent part, that the 
veteran's service-connected gunshot wound to the chest 
constituted a causal factor eventuating in his death.  She 
has submitted competent medical opinion in this regard, 
namely correspondence from the veteran's long time attending 
medical physician, and his attending chiropractor.  However, 
there is also on file competent medical opinion from a VA 
physician discounting any relationship between the veteran's 
cause of death reported as congestive heart failure, and the 
gunshot shot wound to the chest for which service connection 
had been granted during his lifetime.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. at 40.

The Board is not bound to accept medical opinions, such as 
the opinion of the private chiropractor, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and Pound v. West, 12 Vet. App. 341 (1999) where the 
appellant himself was a physician.

The Board further notes that the Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians, such as the opinions by the 
veteran's private physician and chiropractor.  Chisem v. 
Brown, 8 Vet. App. 374 (1995).  With respect to the opinion 
of the veteran's private chiropractor, the Board finds that 
such opinion appears to be based on the veteran's medical 
history and somewhat on speculation.  

With respect to the opinions of the veteran's long time 
private attending physician, and the VA medical examiner, it 
is clear that both reviewed the veteran's medical history.  
However, while both were familiar with the veteran's medical 
history, the Board finds that the evidentiary record is 
sufficiently in rough equipoise to resolve any reasonable 
doubt which may exist in the appellant's case.  Moreover, the 
Board is inclined to favor the opinion of the veteran's 
private physician who attended him for many years.  

Evaluating both opinions, it is readily apparent that both 
physicians were cognizant of the veteran's medical history, 
and provided cogent reasons for taking their respective 
positions.  
The veteran's private physician with definity concluded that 
had it not been for the service incurred bullet wound to the 
chest, the veteran would have been able to survive his heart 
disease for many more years.  The VA physician concluded that 
there was no history of heart disease and that the gunshot 
wound neither caused nor contributed to the veteran's death.  
The VA physician did not elaborate but made a conclusory 
statement.

The Court has held that the it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  In the appellant's case at hand, the Board 
is persuaded by the opinion of the private physician who was 
treating the veteran prior to his death and was well aware of 
the veteran's heart disease and ability to withstand its 
ongoing course.  He opined that the veteran's gunshot wound 
constituted a significantly impacting factor which precluded 
his ability to withstand the fatal heart disease.  

The opinion of the veteran's private physician is sufficient 
to view the service-connected disability as having a 
significant contributory role in, or having aided or lent 
assistance to the cause of his death reported as heart 
disease.  The VA medical opinion is not sufficiently 
persuasive as there is no rationale to account for the 
negative sentiments expressed.  The veteran's private 
physician was attending the veteran before his death, was 
aware of heart disease, and was cognizant of its impact on 
the veteran's survivability, especially with respect to the 
role of his service-incurred gunshot wound as an impacting 
factor.

In any event, as the Board noted earlier, any doubt existing 
in this case can equitably be resolved in favor of the 
appellant, as the positive and negative evidence of record is 
roughly in equipoise, such that the record does support a 
favorable determination.  The Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

